W. SHARP, Judge.

ON MOTION TO DISMISS

We grant the state’s motion to dismiss this appeal. The defendant, Shurman, pled guilty to the charge of racketeering1 and the trial court sentenced him under the pre-1994 guidelines to 8 years in prison, followed by 22 years on probation. Shurman made no objection to any part of the proceedings, and alleged no error to be preserved for appeal. He did not file a motion to correct the sentence pursuant to Florida Rule of Criminal Procedure 3.800(b). He also did not move to withdraw his plea. Thus, Shurman is barred from raising the Robinson2 issues, other than jurisdiction, which is not involved in this ease. FlaApp. R. Proc. 9.140(b)(2).
Since there is no issue to be considered on direct appeal, we dismiss. This dismissal is without prejudice to Shurman to present any claims pursuant to Florida Rule of Criminal Procedure 3.850, such as ineffective assistance of counsel.
DISMISSED.
GRIFFIN, C. J., and PETERSON, J., concur.

. § 895.03(3), Fla. Stat (1987).


. Robinson v. State, 373 So.2d 898 (Fla.1979).